     Case 2:18-cv-08764-RGK-PJW Document 2-1 Filed 10/11/18 Page 1 of 2 Page ID #:167



1                                          ATTACHMENT A
2
3            All right and title to the real property located in Paradise
4      Valley, Arizona titled in the name of Lacey (“Paradise Valley
5      Property 1”), APN 173-11-006C, including all appurtenances,
6      improvements, and attachments thereon, as well as all leases, rents,
7      and profits derived therefrom, and is more particularly described as
8
       follows:
9
             The North Half Southwest Quarter of the Northwest Quarter of
10           Section 15 Township 2 North, Range 4 East of the Gila and
             Salt River Base and Meridian, Maricopa County, Arizona;
11
12           EXCEPT the East 285.90 feet of the South 80 feet; and

13           EXCEPT the West 372.05 feet of the South 84 feet thereof;
             and
14
15           EXCEPT that portion described as follows:

16           Commencing at the Northwest corner of said North Half;

17           Thence North 88 degrees 08 minutes 24 seconds East, along
             the North Line of said North Half, 30.00 feet to the East
18
             Line of that certain roadway known as Casa Blanca Road, being
19           also the true point of beginning;

20           Thence continuing North 88 degrees 08 minutes 24 seconds
             East, along said North Line, 627.68 feet to the Northeast
21
             corner of said North Half;
22
             Thence South 0 degrees 00 minutes 53 seconds East, along the
23           East Line of said North Half, 251.63 feet;
24
             Thence South 88 degrees 08 minutes 37 seconds West 285.82
25           feet (Plat 285.90 feet);

26           Thence North 4.00 feet;
27
             Thence South 88 degrees 08 minutes 37 seconds West 8.28 feet;
28
             Thence North 0 degrees 00 minutes 53 seconds West 227.61 feet
             to a point 20 feet Southerly from the said North Line;


                                           82                       ATTACHMENT A
     Case 2:18-cv-08764-RGK-PJW Document 2-1 Filed 10/11/18 Page 2 of 2 Page ID #:168



1            Thence South 88 degrees 08 minutes 24 seconds West, parallel
             to and 20.00 feet from said North Line, 333.58 to the East
2            Line of said Blanca Road;
3
             Thence North (assumed bearing), along said East Line, 20.00
4            feet to the true point of beginning; and
             EXCEPT that portion described as follows:
5
6            Commencing at the Northwest corner of said North Half;

7            Thence North 88 degrees 08 minutes 24 seconds East, along
             the North Line of said North Half, 15.00 feet to the true
8            point of beginning;
9
             Thence continuing North degrees 08 minutes 24 seconds East,
10           along said North Line, 15.00 feet;
11           Thence South 0 degrees 00 minutes 53 seconds East 20.00 feet;
12
             Thence South 88 degrees 08 minutes 24 seconds West 15.00
13           feet;
14           Thence North (assumed bearing) 20.00 feet to the true point
15           of beginning.

16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
                                           83                       ATTACHMENT A
